            Case 1:19-cv-09101-ER Document 42 Filed 08/07/20 Page 1 of 2




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------X
 FELIX MALDONADO ISIDRO (A.K.A.
 GARY), GREGORIO ESTRADA
 MALDONADO, and LUIS GUSTAVO
 ESTRADA BASURTO, individually and on                                    19-cv-9101
 behalf of others similarly situated,

                                    Plaintiff,                           DEFAULT
                                                                        JUDGMENT
                  -against-

 THE BAY SEAFOOD CUISINE EAST 49TH
 LLC, (D/B/A JASMINE RESTAURANT),
 LEIDIAN LI, and MICHAEL DOE


                                     Defendants.
 -------------------------------------------------------X

                                                 JUDGMENT

        On October 1, 2019, this action was commenced by Plaintiffs’ filing of the Complaint.

(Dkt. No. 1). Defendants The Bay Seafood Cuisine East 49th LLC, (d/b/a Jasmine Restaurant),

Leidian Li, and Michael Doe, having failed to plead or otherwise defend in this action, and said

default having been duly noted, and upon the annexed declaration of default judgment,

        NOW, on motion of Plaintiffs, by their attorneys Michael Faillace & Associates, P.C., it is

hereby ORDERED, ADJUDGED AND DECREED:

        That the Plaintiffs have judgment jointly and severally against the Defendants The Bay

Seafood Cuisine East 49th LLC, (d/b/a Jasmine Restaurant), Leidian Li, and Michael Doe, in the

amount of $1,238,554.82, including compensatory damages and permissible liquidated damages,

plus prejudgment interest, all computed as provided in 28 U.S.C. § 1961(a). Specifically,

each Plaintiff should be awarded the following amounts:
            Case 1:19-cv-09101-ER Document 42 Filed 08/07/20 Page 2 of 2



Felix Maldonado Isidro:               $420,817.74 plus prejudgment interest;

Gregorio Estrada Maldonado:           $136,099.21 plus prejudgment interest;

Luis Gustavo Estrada Basurto:         $196,819.36 plus prejudgment interest;

Ricardo Isidoro Lopez:                $439,050.63 plus prejudgment interest; and

Yu Lee Shih:                          $45,767.88 plus prejudgment interest.

         That the Plaintiffs are awarded attorney’s fees in the amount of $9,617.50 and costs in

the amount of $400, all computed as provided in 28 U.S.C. § 1961(a).

         That the Plaintiffs are awarded post judgment interest, as calculated under 28 U.S.C. §

1961.

         That if any amounts remain unpaid upon the expiration of ninety days following issuance

of judgment, or ninety days after expiration of the time to appeal and no appeal is then pending,

whichever is later, the total amount of judgment shall automatically increase by fifteen percent,

as required by NYLL § 198(4).




Dated:          New York, New York
                August 7, 2020


                                          ___________________________________________

                                                      EDGARDO RAMOS, U.S.D.J.

                                                        This document was entered on the docket
                                                                            on August 7, 2020.




                                                -2-
